On February 10, 1930, defendant superintendent of schools signed a paper reading: "By order of the board of health, Beulah Saner was dismissed from school until a certificate of vaccination is presented." The same day, this suit was commenced. On February 14, 1930, the cause was tried, and decree dismissing the petition entered. On February 20, 1930, plaintiff, on presentation of certificate showing that she had previously had small pox and been released from quarantine in another city, was readmitted as a pupil. She has been a regular attendant at school ever since. On February 24, 1930, plaintiff took this appeal, which appellees now move to dismiss. The question whether or not plaintiff was legally denied the right to attend school until certificate of vaccination was presented is moot. Baehne v.Independent Sch. Dist., 201 Iowa 625. The appeal is, therefore, dismissed. — Dismissed.
  FAVILLE, C.J., and EVANS, KINDIG, and GRIMM, JJ., concur. *Page 1203